UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 2-35965 NORTH SHORE GAS COMPANY 36-1558720 (An Illinois Corporation) 130 East Randolph Drive Chicago, Illinois60601-6207 (312) 240-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date:3,625,887 shares of common stock, without par value, outstanding at August 4,2010, all of which were held, beneficially and of record, by Peoples Energy Corporation, a wholly owned subsidiary of Integrys Energy Group, Inc. NORTH SHORE GAS COMPANY FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2010 TABLE OF CONTENTS Page COMMONLY USED ACRONYMS 2 FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION 4 Item 1. FINANCIAL STATEMENTS (Unaudited) 4 Condensed Statements of Income 4 Condensed Balance Sheets 5 Condensed Statements of Capitalization 6 Condensed Statements of Cash Flows 7 CONDENSED NOTES TO FINANCIAL STATEMENTS 8-16 Page Note 1 Financial Information 8 Note 2 Cash and Cash Equivalents 8 Note 3 Risk Management Activities 8 Note 4 Restructuring Expense 10 Note 5 Natural Gas in Storage 10 Note 6 Asset Retirement Obligations 10 Note 7 Income Taxes 10 Note 8 Commitments and Contingencies 11 Note 9 Employee Benefit Plans 13 Note 10 Fair Value 14 Note 11 Regulatory Environment 15 Note 12 Segments of Business 16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 25 Signature 26 Page EXHIBIT INDEX 27 12 Computation of Ratio of Earnings to Fixed Charges Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for North Shore Gas Company Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for North Shore Gas Company 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for North Shore Gas Company Commonly Used Acronyms ASC Accounting Standards Codification EEP Enhanced Efficiency Program EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board GAAP United States Generally Accepted Accounting Principles IBS Integrys Business Support, LLC ICC Illinois Commerce Commission IRS United States Internal Revenue Service LIFO Last-in, first-out N/A Not Applicable NSG North Shore Gas Company NYMEX New York Mercantile Exchange PEC Peoples Energy Corporation PGL The Peoples Gas Light and Coke Company SEC United States Securities and Exchange Commission - 2 - Forward-Looking Statements In this report, NSG makes statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance. Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are subject to assumptions and uncertainties; therefore, actual results may differ materially from those expressed or implied by such forward-looking statements.Although NSG believes that these forward-looking statements and the underlying assumptions are reasonable, it cannot provide assurance that such statements will prove correct. Forward-looking statements include, among other things, statements concerning management's expectations and projections regarding earnings, regulatory matters, natural gas costs, natural gas deliveries, remediation costs, environmental and other capital expenditures, liquidity and capital resources, trends, estimates, and other matters. Forward-looking statements involve a number of risks and uncertainties.Some risks that could cause results to differ from any forward-looking statement include those described in Item 1A of NSG's Annual Report on Form 10-K for the year ended December 31, 2009, as may be amended or supplemented in Part II, Item 1A of NSG’s subsequently filed Quarterly Reports on Form 10-Q (including this report).Other factors include: ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting NSG; ● The individual and cumulative impact of recent and future federal and state regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the natural gas utility industry, financial reform, changes in environmental and other regulations, including but not limited to, greenhouse gas emissions, energy efficiency mandates, and reliability standards, and changes in tax and other laws and regulations to which NSG is subject; ● Current and future litigation and regulatory proceedings, enforcement actions or inquiries, including but not limited to, manufactured gas plant site cleanup, third-party intervention in permitting and licensing projects, and prudence and reconciliation of costs recovered in revenues through an automatic gas cost recovery mechanism; ● The impacts of changing financial market conditions, credit ratings, and interest rates on the liquidity and financing efforts of NSG; ● The risks associated with changing commodity prices (particularly natural gas), and the available sources of natural gas; ● Resolution of audits or other tax disputes with the IRS, Illinois state revenue agencies, or other revenue agencies; ● The effects, extent, and timing of additional competition or regulation in the markets in which NSG operates; ● Investment performance of employee benefit plan assets and the related impact on future funding requirements; ● Effects of and changes in political and legal developments, as well as economic conditions and the related impact on customer demand; ● Potential business strategies, including acquisitions and construction or disposition of assets or businesses, which cannot be assured to be completed timely or within budgets; ● The direct or indirect effects of terrorist incidents, natural disasters, or responses to such events; ● The effectiveness of risk management strategies, the use of financial and derivative instruments, and the ability to recover costs from customers in rates associated with the use of those strategies and financial instruments; ● The risk of financial loss associated with the inability of NSG's counterparties and affiliates to meet their obligations; ● Customer usage, weather, and other natural phenomena; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by NSG and/or Integrys Energy Group from time to time with the SEC. Except to the extent required by the federal securities laws, NSG undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. - 3 - PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements NORTH SHORE GAS COMPANY CONDENSED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30 June 30 (Millions) Natural gas operating revenues $ Natural gas purchased for resale Operating and maintenance expense Depreciation and amortization expense Taxes other than income taxes Operating income Miscellaneous income Interest expense ) Other expense ) Income (loss) before taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) $ $ The accompanying condensed notes are an integral part of these statements. - 4 - NORTH SHORE GAS COMPANY CONDENSED BALANCE SHEETS (Unaudited) June 30 December 31 (Millions) Assets Cash and cash equivalents $ $ Accounts receivable and accrued unbilled revenues, net of reserves of $1.5 and $0.9, respectively Natural gas in storage, primarily at LIFO Regulatory assets Prepaid federal income tax Other current assets Current assets Property, plant, and equipment, net of accumulated depreciation of $164.0 and $163.5, respectively Regulatory assets Other long-term assets Total assets $ $ Liabilities and Shareholder's Equity Accounts payable $ $ Payables to related parties Notes payable to related parties - Liabilities from risk management activities Accrued taxes Customer credit balances Regulatory liabilities Temporary LIFO liquidation credit - Other current liabilities Current liabilities Long-term debt Deferred income taxes Environmental remediation liabilities Pension and other postretirement benefit obligations Asset retirement obligations Other long-term liabilities Long-term liabilities Commitments and contingencies Common stock - without par value, 5,000,000 shares authorized; 3,625,887 shares issued and outstanding Retained earnings Accumulated other comprehensive loss ) ) Total liabilities and shareholder's equity $ $ The accompanying condensed notes are an integral part of these statements. - 5 - NORTH SHORE GAS COMPANY CONDENSED STATEMENTS OF CAPITALIZATION (Unaudited) June 30 December 31 (Millions, except share amounts) Common stock equity Common stock, without par value, 5,000,000 shares authorized, 3,625,887 shares outstanding $ $ Accumulated other comprehensive loss ) ) Retained earnings Total common stock equity Long-term debt First mortgage bonds Series Year Due M % N-2 % O % Total long-term debt Total capitalization $ $ The accompanying condensed notes are an integral part of these statements. - 6 - NORTH SHORE GAS COMPANY CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30 (Millions) Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization expense Bad debt expense Deferred income taxes Pension and other postretirement expense Pension and other postretirement contributions ) ) Other, net Changes in working capital Accounts receivable and accrued unbilled revenues Natural gas in storage Other current assets ) Accounts payable ) ) Accrued taxes ) ) Temporary LIFO liquidation Other current liabilities ) ) Net cash provided by operating activities Investing Activities Capital expenditures ) ) Note receivable from related parties - ) Other - Net cash used for investing activities ) ) Financing Activities Net payments of related-party short-term debt ) ) Dividends to parent ) ) Other - Net cash used for financing activities ) ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying condensed notes are an integral part of these statements. - 7 - NORTH SHORE GAS COMPANY CONDENSED NOTES TO FINANCIAL STATEMENTS June 30, 2010 NOTE 1FINANCIAL INFORMATION The condensed financial statements of NSG have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q and in accordance with GAAP.Accordingly, these condensed financial statements do not include all of the information and footnotes required by GAAP for annual financial statements.These condensed financial statements should be read in conjunction with the financial statements and notes in the NSG Annual Report on Form 10-K for the year ended December31, 2009. The condensed financial statements are unaudited, but, in management’s opinion, include all adjustments (which, unless otherwise noted, include only normal recurring adjustments) necessary for a fair presentation of such financial statements.Financial results for this interim period are not necessarily indicative of results that may be expected for any other interim period or for the year ending December31, 2010. NOTE 2CASH AND CASH EQUIVALENTS Short-term investments with anoriginal maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the NSG Condensed Statements of Cash Flows: Six Months Ended June 30 (Millions) Cash paid for interest $ $ Cash paid for income taxes Construction costs funded through accounts payable and treated as non-cash investing activities totaled $0.1million and $0.2million at June 30, 2010, and 2009, respectively. NOTE 3RISK MANAGEMENT ACTIVITIES NSG uses derivative instruments to manage commodity costs.None of these derivatives are designated as hedges for accounting purposes.The derivatives include natural gas purchase contracts as well as financial derivative contracts (commodity swaps and options) used to mitigate the risks associated with the market price volatility of natural gas supply costs.NSG also utilizes financial option contracts to mitigate the risks associated with the costs of gasoline and diesel fuel used by its utility vehicles.The fair value of these financial option contracts was not significant at June 30, 2010. NSG will separately disclose risk management assets and liabilities for natural gas and petroleum products as a result of the implementation of FASB Accounting Standards Update (ASU) 2010-06, "Fair Value Measurements and Disclosures (Topic 820), Improving Disclosures about Fair Value Measurements." - 8 - The following tables show NSG’s assets and liabilities from risk management activities. June 30, 2010 Assets Liabilities (Millions) Classification (1) Gross Derivative Position Netting (2) Balance Sheet Presentation Gross Derivative Position Netting (2) Balance Sheet Presentation Natural gas contracts Current $ $
